Citation Nr: 1425171	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for T7-8 discectomy and fusion, to include as secondary to service-connected L5-S1 spondylolisthesis with fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's daughter


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case currently resides with the VA RO in Salt Lake City, Utah.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 videoconference hearing, which he accepted in lieu of a travel board hearing.  A transcript has been associated with the file.

The issue currently on appeal was before the Board in July 2012, at which time it was remanded for further development.  It has now been returned to the Board for additional appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  


FINDING OF FACT

The Veteran's T7-8 discectomy and fusion did not begin in service and cannot be linked to any established in-service injury, disease or event, or another service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a T7-8 discectomy and fusion have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his July 2006 claim to reopen the issue of entitlement to service connection for a T7-8 discectomy and fusion and subsequent statements and testimony, the Veteran has asserted that his service-connected L5-S1 spondylolisthesis with fusion contributed to his T7-8 disc rupture.

A review of the evidence shows that the Veteran's T7-8 disc rupture occurred after his separation from active service.

In October 2006 the Veteran was afforded a VA examination.  The examiner noted that available documentation appeared to show that the Veteran's T7-8 disc rupture was due to a separate injury.  The examiner could not comment on a nexus to the service-connected L5-S1 spondylolisthesis without resort to speculation.

In January 2010 the Veteran was afforded another VA examination.  The examiner noted that the T7-8 disc rupture was secondary to trauma that did not occur while the Veteran was on active duty.  The examiner did not provide analysis as to whether the service-connected L5-S1 spondylolisthesis with fusion either caused or aggravated the T7-8 disc rupture.

As noted above, this issue was before the Board in July 2012.  At that time, the Board remanded for an additional VA examination.  The Board directed the examiner to provide an opinion as to whether the Veteran's present T7-8 discectomy with fusion is at least as likely as not caused by or aggravated by his service-connected L5-S1 spondylolisthesis with fusion.  

In August 2012 the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner opined that the Veteran's "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner provided the following rationale:

Per review of the extensive documentation in regard to this Veteran's lumbar [L5-S1 spondylolisthesis with fusion] and thoracic [T7-8 discectomy with fusion] injuries and surgeries, it appears clear that the former was clearly related to a service connected injury, while the latter was a result of a subsequent injury (on the job) many years later.

There is no medical evidence present in the [claims] file or the Veteran's CPRS medical records that document or suggest that these two injuries were related in any way.  Although [the Veteran] reports having been advised that the disc herniation at T7-8 occurred as a result of having a fusion of the lumbar spine, I cannot find any documentation by a medical provider that verifies this statement.

In consultation with both a neurosurgeon and an orthopedic surgeon in regard to this case, it is the opinion of both providers that a causal relationship between a fusion at L5-S1 and a predisposition (due to the presence of a lumbar fusion) to disc herniation of T7-8 with lifting/twisting is unjustified.

It is important for the Veteran to understand that this medical report provides highly probative evidence against this claim.

While the Veteran may sincerely believe that his T7-8 discectomy with fusion is related to his L5-S1 spondylolisthesis with fusion, the Board notes that for compensation purposes there must be medical evidence linking the two disorders.  The Veteran has reported that his private treatment providers have noted such a link.  However, there is no objective medical evidence of record that suggests a link between the two disorders.  The Board has received treatment records from the Veteran's private treatment providers, but there is no indication from these records that any private treatment provider has provided a medical nexus between the Veteran's T7-8 discectomy with fusion and his L5-S1 spondylolisthesis.  The Board understands the Veteran's concerns and notes that the best medical evidence of record at this time indicates that the Veteran's T7-8 discectomy with fusion is not related to either his active duty service, or his L5-S1 spondylolisthesis with fusion.  Simply stated, while there could be a connection between the two problems, the best evidence indicates that it is less likely (a less than 50 percent chance) that the Veteran's T7-8 discectomy with fusion is related to service or his L5-S1 spondylolisthesis with fusion, notwithstanding any indication to the contrary.

Accordingly, service connection for T7-8 discectomy with fusion must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated in September 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, Social Security Administration records, and VA medical records and private treatment records have been obtained.

Also, the Veteran was provided VA examinations for his back disability in October 2006, January 2010 and August 2012.  The Board finds that the August 2012 examination report, discussed above, was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  Further, the examination report was based on a thorough review of the claims file by a physician with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2012 Board hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for T7-8 discectomy with fusion is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


